Case 3:17-cv-02249-X-BH Document 89 Filed 05/15/20          Page 1 of 3 PageID 3203



                        UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

  QIANG LI,                      §
                                 §
       Plaintiff,                §
                                 §
  v.                             §              Civil Action No. 3:17-CV-2249-X-BH
                                 §
  VERIZON WIRLESS TEXAS, LLC, et §
  al.                            §              Referred to U.S. Magistrate Judge
                                 §
       Defendants.               §

            ORDER ACCEPTING FINDINGS, CONCLUSIONS AND
         RECOMMENDATION OF THE UNITED STATES MAGISTRATE
                              JUDGE

      After reviewing de novo all relevant matters of record in this case, including

the Findings, Conclusions, and Recommendation [Doc. No. 82] of the United States

Magistrate Judge and plaintiff Qing Li’s Objection [Doc. No. 86], in accordance with

28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted

as the Findings and Conclusions of the Court.

      The Magistrate Judge found and concluded that defendants Verizon Wireless,

Texas, LLC, and Satya Sharma are entitled to summary judgment on Li’s Title VII

and 42 U.S.C. § 1981 discrimination and retaliation claims, and on Li’s state law

defamation claims. For Li’s Title VII and Section 1981 discrimination claims, the

Magistrate Judge found that Li failed to make a prima facie case of discrimination

and cited no evidence in the record to support his allegation that similarly situated

individuals outside of his protected class were treated differently than he was treated.

                                           1
Case 3:17-cv-02249-X-BH Document 89 Filed 05/15/20                      Page 2 of 3 PageID 3204



For Li’s Title VII retaliation claims, the Magistrate Judge found that while Li

adequately asserted a protected activity to form the basis of a Title VII retaliation

claim, Li failed to point to evidence (other than temporal proximity and his personal

belief) that established a causal connection between such protected activity and an

alleged adverse employment action. As to Li’s state law defamation claim, Li has

failed to contest the defendants’ assertion in their summary judgment motion that

Li’s claims are untimely and meritless, and Li failed to identify evidence that

supports his claim, and therefore has not shown that there is a genuine dispute as to

material fact with respect to his defamation claim.

        Li   objected     to   the    Magistrate       Judge’s     Findings, Conclusions, and

Recommendation. But Li did not offer a specific objection to any portion of the

Magistrate Judge’s order.            Li mostly restated his arguments in opposition to

defendants’ motion for summary judgment. In his objection, Li did add that his peers

and supervisor would sometimes speak in a foreign language to each other, and he

made several conclusory allegations that Sharma’s deposition was “clearly deceitful”

and that the investigation based on Li’s complaint about discrimination was a

“sham.”1 But Li nonetheless failed to point to specific evidence in the record to

support his allegations in any way that would warrant a finding in his favor.




        1 E.g., Plaintiff’s Objections to the Report and Recommendation of the United States
Magistrate, at 4 & 7 [Doc. No. 86]. The EEOC has stated that a rule prohibiting foreign languages in
the workplace at all times is a “burdensome term and condition of employment.” The EEOC indicated
it would “closely scrutinize” such a rule and “presume that [it] violates Title VII.” 29 C.F.R. § 1606.7.

                                                   2
Case 3:17-cv-02249-X-BH Document 89 Filed 05/15/20   Page 3 of 3 PageID 3205



      Therefore, the Court GRANTS defendants’ Motion for Summary Judgment

[Doc. No. 65]. By separate judgment, the Court will DISMISS WITH PREJUDICE

Li’s claims against the defendants.

      IT IS SO ORDERED this 15th day of May 2020.




                                          ___________________________________
                                          BRANTLEY STARR
                                          UNITED STATES DISTRICT JUDGE




                                      3
